Citation Nr: 1828530	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  14-33 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for myxofibrosarcoma, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Stacey P. Clark, Attorney


ATTORNEY FOR THE BOARD

R.A. Elliott II, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1969 to October 1971; and from October 1972 to October 1990, and July 1976 to October 1990.  He is in receipt of the Vietnam Service Medal with 2 Bronze stars and the Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDING OF FACT

Competent medical evidence of record establishes that the Veteran's myxofibrosarcoma is at least as likely as not related to his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for myxofibrosarcoma have been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to obtain service connection, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Veteran has claimed service connection for myxofibrosarcoma (claimed as a left leg condition), which he contends is due to his in-service exposure to herbicides.  The Veteran has confirmed service in the Republic of Vietnam.  His treatment records show a diagnosis of myxofibrosarcoma.  See March 2013 VA treatment record.  He has suggested that presumptive service connection is warranted under 38 C.F.R. §§ 3.307 and 3.309.  The Board, however, notes that the disorder shown in the Veteran's records is not among those listed within 38 C.F.R. § 3.309(e) for which presumptive service connection is warranted.  Thus, service connection on a presumptive basis is not warranted. 

However, even if a Veteran is not entitled to presumptive service connection, VA also must consider the claim on a direct service-connection basis.  When a disease is diagnosed initially after service but not within the applicable presumptive period, service connection nonetheless may be established by evidence demonstrating that the disease was incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As noted above, the Veteran has a current diagnosis of myxofibrosarcoma, thus the first element of service connection is met.  In addition, the Veteran's service personnel records document that he had boots-on-ground service in the Republic in Vietnam.  The Veteran's exposure to herbicides has been conceded and therefore the second element of service connection has been met.  Further, in September 2017, Dr. C.K. submitted a statement in support of claim.  He stated that the Veteran's "[m]yxofibrosarcoma is one of the many histological variants of soft tissue malignant tumors known as Soft Tissue Sarcomas.  It derives from connective tissue, and can be among the most aggressive of sarcomas with a high local recurrence risk as well as metastatic potential.  The clear link between dioxins and soft tissue sarcomas has resulted in it being listed as a presumptive diagnosis related to exposure to Agent Orange.  Therefore, one may assert that [the Veteran] carries a cancer which belongs to the presumptive diagnoses for exposure to Agent Orange."  

In October 2017, Dr. C.M.C. submitted a statement in support of the Veteran's claim.  He stated "I resected a very large soft tissue sarcoma of [the Veteran] left leg on November 28, 2011 that required amputation at the level of the hip.  The specific soft tissue sarcoma subtype is myxofibrosarcoma.  Soft tissue sarcoma is listed as one of the specific illnesses considered by the VA to have a connection with Agent Orange.  As a result of this cancer operation for soft tissue sarcoma, he has suffered significant pain and physical disability"

The Board finds these opinions to be highly probative and there is no opinion within the record that is contrary to these findings. 

The Board is satisfied that the criteria for entitlement to service connection for myxofibrosarcoma on a direct basis have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C. 5107(b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for myxofibrosarcoma is granted





____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


